Exhibit 10.1
ZIOPHARM Oncology, Inc.


Amendment No. 1 to
2003 Stock Option Plan



This Amendment No. 1 to 2003 Stock Option Plan (the “Amendment”) dated as of
April 26, 2006, amends the 2003 Stock Option Plan (the “2003 Plan”) of ZIOPHARM
Oncology, Inc. (the “Company”). Except as otherwise explicitly set forth herein,
all provisions of the 2003 Plan shall remain in full force and effect.
Capitalized terms used in this Amendment without definition shall have the
meanings set forth in the 2003 Plan.


WHEREAS, the 2003 Plan was adopted by the Company pursuant to resolutions of the
Board of Directors of ZIOPHARM, Inc., the Company’s predecessor, as of December
30, 2003 and approved by ZIOPHARM, Inc.’s stockholders as of December 21, 2004;


WHEREAS, pursuant to a merger transaction that became effective in September
2005, a wholly owned subsidiary of the Company merged with and into ZIOPHARM,
Inc., with ZIOPHARM, Inc. remaining as the surviving entity and a wholly owned
operating subsidiary of the Company, after which ZIOPHARM, Inc. merged with and
into the Company, with the Company remaining as the surviving corporation (such
merger transactions are collectively referred to as the “Merger”);


WHEREAS, immediately prior to the Merger, the number of shares of ZIOPHARM, Inc.
common stock available for issuance under the 2003 Plan was 2,500,000;


WHEREAS, upon the Merger, the Company assumed the 2003 Plan and, as a result of
the conversion ratio applicable to the Merger, the number of shares of the
Company’s common stock available for issuance under the 2003 Plan immediately
following the Merger was 1,252,436;


WHEREAS, an amendment to the 2003 Plan increasing the number of shares of the
Company’s common stock available for issuance thereunder to 2,002,436 was
adopted by the Company pursuant to resolutions of the Board of Directors on
February 22, 2006 and approved by the Company’s stockholders at a meeting of the
stockholders held on April 26 2006; and


WHEREAS, pursuant to Section 10.11 of the 2003 Plan, the 2003 Plan may be
amended upon approval of the Board of Directors of the Company, and pursuant to
resolutions adopted by the Board of Directors on February 22, 2006, the Company
has determined that it is in the best interests of the Company to amend the Plan
as hereinafter provided.


NOW, THEREFORE, the Plan is hereby amended as follows:


1. Increase in Number of Shares Subject to the Plan. Section 5.1 of the Plan is
hereby amended in its entirety to read as follows:


“5.1. Number of Shares. Subject to adjustment as provided in Section 10.6, the
number of shares of Common Stock which may be issued under the Plan shall not
exceed 2,002,436 shares of Common Stock. Shares of Common Stock that are issued
under the Plan or are subject to outstanding Incentives will be applied to
reduce the maximum number of shares of Common Stock remaining available for
issuance under the Plan.”
 
 
 

--------------------------------------------------------------------------------

 


2. Effective Date. This Amendment shall be effective upon the date first written
above.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by the
undersigned officer, thereunto duly authorized pursuant to the resolutions of
the Board of Directors.
 

 
ZIOPHARM Oncology, Inc.:
 
 
By: /s/ Jonathan Lewis   
Name:  Jonathan Lewis   
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 